        Case 1:20-cv-00266-YK-EB Document 74 Filed 11/13/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SELWYN MILLS,                              :
    Plaintiff,                             :
                                           :             No. 1:20-cv-00266
              v.                           :
                                           :             (Judge Kane)
DR. ROGERS, et al.,                        :
     Defendants                            :

                                       ORDER

       AND NOW, on this 13th day of November 2020, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT Defendant Pujara’s motion to

dismiss (Doc. No. 55) is GRANTED, and the Clerk of Court is directed to terminate him as a

Defendant from the docket in the above-captioned case.

                                                  s/ Yvette Kane
                                                  Yvette Kane, District Judge
                                                  United States District Court
                                                  Middle District of Pennsylvania
